Title: From John Adams to William Steuben Smith, 30 May 1815
From: Adams, John
To: Smith, William Steuben



My Dear Sir
Quincy May 30th 1815

Your favour of the 22nd has Sensibly affected me; You need not however regret your birth, nor that of your child; The House of an Ambassador wherever he is, is in the Territory of his own Sovereign, & his children or Grand children, or Great Grand Children, or any of his Country men, or Country Women attached to his Embassy, & born in the house, or under his protection, are natives of his Country; natural born subjects, or Citizens to all intents & purposes, as much as if they had been born in the palace of the first magistrate whom he represents
Mr Dupont de Nemour’s idea, is so far from being original that it is a common place observation, that we have no word in our language, that implies the exact idea of the Patria of the Romans, the Faderland of the Dutch or the Patrie of the French. Why should we not introduce Matria, instead of Patria? Mankind in general love their mothers, I believe, rather more tenderly than their fathers, & perhaps have more reason for it. I would propose to Mr Dupont Mothers land, if we must have a change, but I believe Country will do without any innovation. You & your Child were born in Fathers land & Mothers land, that is in your native Country, because you were born within its territory, under its jurisdiction & in its public service.
Your solicitude for a profession is amiable & laudable. A plan of life & an object in view, early in life & through life is of great importance to every man in this world, high or low, rich or poor, old or young. Your age is rather advanced to commence a novitiate in any profession; but better late than never. Your means & opportunities are unknown to me & therefore I am wholly incapable of advising you. Law, Physick & Divinity, ought to be all studied through life by every man who can read, Remember me to all, as your G F
John Adams